Title: From Alexander Hamilton to Tench Coxe, 20 January 1795
From: Hamilton, Alexander
To: Coxe, Tench


Treasury Department, January 20, 1795. “Your letter of the 18th instant with its inclosures has been duly received. If Mr. Fauchet will certify upon the inventory of the Articles with the Bill of Lading annexed thereto, that they are for the Legation and were Shipped for its use—instruction will be given to forbear demanding the duties. It is to be observed that Mr. De la Forest as Consul has no privilege.”
